department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date vil statey e r r h e r m s i r this is in response to your ruling_request dated date1 regarding whether you taxpayer will continue to be exempt from federal_income_tax under sec_501 of the internal_revenue_code code as an organization described in sec_501 of the code in light of the amendments to your articles of incorporation and your proposed changes in your activities facts you are exempt from federal_income_tax under sec_501 of the code and a public charity as described in sec_509 pursuant to a date2 internal_revenue_service determination_letter you originally incorporated as former under which you received your exemption determination you amended your articles of incorporation to change your name on date3 in your original exemption application you indicated you would own and operate a continuing care retirement community in city1 statex you decided to abandon plans for the city1 location and now propose a continuing care retirement community in city2 statexx you are affiliated with parent a statey sec_501 non-profit corporation the overall mission of parent is to create and enhance lifestyle opportunities for seniors parent and its affiliates provide various services and sponsor programs for the elderly including residential facilities retirement communities and health and welfare programs while parent is your sole member it is also the parent organization of many non-profit retirement communities charitable foundations and affordable housing communities you organized yourself to develop and operate housing specially designed for elderly residents you will enter into a 99-year ground lease with city2 statex and own and operate a continuing _ care retirement community community in city2 to serve the needs and promote the interests of your residents you will arrange for their health care and financial security the community will be located on approximately y1 acres and will consist of apartments beds and common areas constructed in multiple buildings there will be y2 independent living apartments y3 assisted living apartments y4 dementia special care beds and y5 skilled nursing healthcare facility beds all residential units will contain special features designed for the elderly including grab bars in the bathrooms handicapped accessible showers and an emergency call and voice communications system you will provide assisted living special care and skilled nursing within the community you declared that the statex department of social services will license the independent living and assisted living units while the statex department of public health services will license the skilled nursing units you will also provide other health care services to residents at the community including accessing acute care services at appropriate facilities providing transportation to medical and dental appointments 24-hour emergency response administration of federally funded health insurance benefits regular observation of resident's physical and mental conditions to identity unmet needs storage and distribution of resident's medications health education and fitness programs accommodation of special diets ordered by physicians as medically necessary and supervision of residents care and services residents will be required to enroll in medicare parts a b or c and d if eligible equivalent insurance_policy as well as supplemental coverage for medicare co-payments and deductibles is required if ineligible then an you will also provide other non-health care services including meal service weekly housekeeping linen service activities programs including educational fitness and social programs transportation to shopping and religious services designated parking utilities standard cable washers and dryers and storage space the community will also have retail venues including shops restaurants banking and other retail establishments you will sublease space to retail vendors which will bring in lease revenue that you will report as unrelated_business_taxable_income you do not expect the lease revenue to exceed of your total revenues thereby making the revenue insubstantial in terms of your total activities and functions prospective residents who meet statex’s statutory definition of elderly may apply for admission to the community if accepted for residency residents will be required to pay an entrance fee upon admission thereafter residents will pay a monthly service fee for the residency care and services they receive at the community some of the factors you will base the monthly service fees on are the resident’s level of care and the size of the accommodations in addition residents will pay fees for any optional services they utilize at the community residents will sign the residence and care agreement care agreement’ upon admission and pay the entrance fee you will provide residency care and services to your residents for the remainder of their lives or until either party terminates the care agreement in accordance with its terms upon termination of the care agreement and subject_to certain terms you will refund between and of the entrance fee to the resident depending on the individual care agreement the care agreement provides that you will not automatically terminate the agreement if a resident encounters financial trouble that makes it difficult or impossible for a resident to pay the monthly fees and other charges you may offer financial assistance if the resident a proves that he or she has exhausted all efforts to receive local state and federal assistance b demonstrates an inability to pay c has not divested his or her assets to qualify for assistance d has not otherwise transferred a material portion of his or her assets for less than their fair_market_value and if e the deferral of such charges can be granted without impairing your ability to operate on a sound financial basis including you submitted market affordability and feasibility studies conducted in demographic information for city2 statex the primary and secondary market areas include approximately y6 miles from east to west and y7 miles from north to south the affordability study analyzed the primary and secondary market areas by age group and income level and found that approximately of the seniors age and over could afford the community’s service fees you state that in almost all instances residents will pay the community's entrance fee by selling their prior principal_residence you expect the entrance fee for a one-bedroom apartment to be about dollar_figurex1 according to the feasibility study over of households in the primary and secondary market areas are expected to have homes valued at dollar_figurex2 or more based on this data you represent that your entrance fees and monthly service fees will be reasonably affordable to a significant segment of the elderly in your service area you also submitted a financial feasibility report prepared in budget that set forth the sources and uses of the funds generated through showing financial statement forecasts through fiscal_year all monthly service fees including assisted living special care and skilled nursing charges based on your cost of providing services to your residents this includes capital replacement capital improvement payment of indebtedness expansion improvement of services allowances for residents who encounter financial difficulty and other contingences and expenditures you provide that you will base all costs for optional services on the actual cost of providing the services which will always be the lowest feasible cost you state that you will calculate which included a preliminary and tables you plan to enter into a management agreement with parent to have it operate the community and provide care and services to the residents you have sole discretion to determine the terms of any management agreement and who will act as manager you will also review and approve the annual budget and receive monthly reports parent’s services will include finance marketing health care administration support services information_technology services planning and other general matters parent as your sole member must approve any significant corporate actions you may take such as mergers partial or total dissolutions creation of a subsidiary budgets long-range plans and all non-budgeted contracts in excess of amounts established by parent's board_of directors parent will base its management fees on fair_market_value that will be determined at arms length you state that the management agreement will comply with the rules governing sec_501 organizations and tax-exempt financed properties contract renewal will be based on performance ruling requested you have requested the following ruling you will continue to be exempt from federal_income_tax under the provisions of sec_501 of the code as an organization described in sec_501 and will continue to be a public charity as described in sec_509 in light of the amendments to your articles of incorporation and upon the development ownership and operation of the community law sec_501 of the internal_revenue_code code provides exemption from federal_income_tax for organizations organized and operated exclusively for charitable religious or educational_purposes provided that no part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code defines the term private_foundation as a 501_c_3_organization that does not a normally receive more than one-third of its support in each taxable_year from any combination of i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not a sec_513 unrelated_trade_or_business not including such receipts from any person or from any bureau or similar agency of a governmental_unit as described in sec_170 in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization’s support in such taxable_year from persons other than sec_4946 disqualified persons with respect to the organization from governmental units or from organizations described in sec_170 i - vi and b normally receive not more than one-third of its support in each taxable_year from the sum of i gross_investment_income and ii the excess if any of the amount of the sec_512 unrelated_business_taxable_income over the amount of the tax imposed by sec_511 sec_1 a - a of the income_tax regulations regulations states that if an organization is exempt under sec_501 or the corresponding provision of prior_law then the organization may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation sec_1_501_c_3_-1 of the regulations states that to qualify under sec_501 of the code an organization must be organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization operates exclusively it engages primarily in activities that accomplish one or for one or more exempt purposes only if more exempt purposes specified in sec_501 of the code an organization does not operate exclusively if more than an insubstantial part of its activities do not further an exempt_purpose sec_1_501_c_3_-1 d ii of the regulations requires an organization to show it serves a public rather than a private interest specifically the organization may not be organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_72_124 1972_1_cb_145 sets forth the requirements for exemption under sec_501 of the code for organizations that operate homes for the elderly an organization that operates in a manner designed to satisfy the three primary needs of the elderly which are the need for housing health care and financial security will qualify for charitable status for purposes of federal tax law the ruling also details additional criteria for the primary needs of the elderly revrul_79_18 1979_1_cb_194 describes an organization that provides specially designed housing within the financial reach of a significant segment of the community’s elderly persons commits itself to operating such housing at the lowest feasible cost and to maintaining in residence those tenants who subsequently become unable to pay the monthly fees the organization is operated exclusively for charitable purposes and qualifies for tax exemption under sec_501 c of the code because the organization operates to relieve the major forms of distress to which the elderly are susceptible revproc_2007_52 dollar_figure states w here there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change analysis the amendment to your articles of incorporation that changed the name of the corporation and proposed to develop own and operate the community in city2 are changes to your character purpose or methods of operation see sec_1 a - a the change_of location of the community from city1 to city2 is consistent with and in furtherance of your sec_501 public charity status you will continue to own and operate a continuing care retirement community in a manner consistent with revrul_72_124 and revrul_79_18 and consequently will continue to satisfy the requirements of sec_501 and the corresponding regulations for federal tax purposes providing for the needs of the elderly is a charitable activity where the requisite elements of relief of the poor and distressed are present however the elderly as a class are highly susceptible to distress other than financial as recognized in revrul_72_124 thus an organization that otherwise qualifies as charitable under sec_501 and devotes its resources to operating a home for the elderly will be exempt if it satisfies the three primary needs of elderly people identified in revrul_72_124 as the need for housing health care and financial security an organization may satisfy elderly housing needs if designed to meet a combination of the physical emotional recreational social religious and similar needs of aged persons see revrul_72_124 your new community satisfies this requirement based on your representations that the residences will provide for the special needs of the elderly including but not limited to specially designed housing with independent and assisted living apartments skilled nursing beds and other services such as meals housekeeping transportation educational fitness and social and religious programs it provides residential facilities specifically an organization may provide for health care needs of the elderly if it directly provides some type of health care or maintains some continuous arrangement with other organizations facilities or health personnel that maintains the physical well-being and if necessary the mental well-being of its elderly residents you plan to provide direct health care in your skilled nursing units in addition to other healthcare services including on-site acute care 24-hour emergency response transportation to medical and dental appointments administration of health care benefits observation of residents’ physical and mental condition daily storage and administration of medication and health and fitness programs you will also administer the residents’ medicare or other health care benefits thus you have satisfied the requirement to provide for the health care of your residents as required by revrul_72_124 it meets two conditions see revrul_72_124 the organization must have an as people grow older their need for financial security also grows an organization may satisfy this need if established policy whether written or in actual practice of maintaining in residence any persons who become unable to pay their regular charges the organization must also provide its services to the elderly at the lowest feasible cost when planning its operations it must consider expenses such as debt payments and maintaining adequate cash reserves it must plan to cover each resident's care for his or her lifetime to expand the facilities as the needs of the community grow and to manage its existing resources you represent that you are committed to making the services and facilities of the community available to those residents who can no longer meet the financial obligations of residency to the extent it is feasible to do so without jeopardizing the financial stability of the community you will not terminate a resident’s care agreement even if the resident can no longer pay the monthly fees so long as the resident has not transferred their assets for less than their fair_market_value encumbered their assets or otherwise diluted the value of their assets you will draw on reserve funds contributions federal or state assistance payments and other sources to follow your no-eviction policy while the lowest feasible cost requirement is not clearly defined revrul_79_18 expands on the discussion in revrul_72_124 the organization must offer its services to the elderly persons of the community for the least possible expense one way to access whether an organization is operating at the lowest feasible cost is to evaluate whether a significant segment of the community’s elderly population can afford the housing and services provided by the organization it is important to note that the affordability analysis is not nationwide rather it looks at the amount those in the local community can reasonably afford for elder residential living facilities you provided marketability and feasibility reports for your proposed community the report indicated that in the primary and secondary market areas approximately of the seniors age or over could afford the community's service fees and over of households in the same areas most likely have homes valued over dollar_figurex2 the community expects the entrance fee for a one-bedroom apartment to be around dollar_figurex1 based on the reports you represent that a significant segment of the elderly in the local service area can reasonably afford your entrance and monthly service fees you also state that you will provide your facilities and services to your elderly residents at the lowest feasible cost based on your representations we conclude that you have satisfied the requirement to provide for the financial security of your residents as required by revrul_72_124 you plan to enter into a management agreement with a non-profit entity to operate the community however you will have sole discretion in determining the manager as well as the terms of any management agreement you represent that you will negotiate the management agreement at arms’ length and will base the fees on fair_market_value to remain a public charity rather than a private_foundation under sec_509 an organization must receive a substantial amount of income from any combination of gifts grants contributions membership fees or from activities or services related to their tax-exempt purpose the organization must not receive more than a third of its support from the total of its gross_investment_income and the excess of sec_512 unrelated_business_taxable_income over the amount of the sec_511 tax imposed you will receive entrance fees from your residents upon their admission and the residents will pay a monthly service fee for their continued residency care and other services they receive although you will have lease income you do not expect the revenues to exceed of your total revenues you will own and operate a continuing care retirement community in a manner consistent with revrul_72_124 and revrul_79_18 and will receive your income in accordance with sec_509 after analyzing the changes proposed we find that the amendments to your articles of incorporation and the change_of location of the community from city1 to city2 satisfy the requirements of sec_501 of the code and the corresponding regulations additionally you will continue to satisfy the requirements of sec_509 and remain a public charity ruling based on the information submitted we rule as follows you will continue to be exempt from federal_income_tax under the provisions of sec_501 of the code as an organization described in sec_501 and will continue to be a public charity as described in sec_509 in light of the amendments to your articles of incorporation and upon the development ownership and operation of the community this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described in particular in this letter we are not ruling on whether any of your activities in particular any of your non-health care activities result in unrelated_business_taxable_income under sec_511 - of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely mary jo salins manager exempt_organizations technical group enclosure notice
